’Simpson, J.
This is a personal injury action in which the plaintiff had a 'verdict. The defendant appealed from an order denying its alternative motions for judgment or a new trial. Upon this appeal the ■principal question raised and discussed is whether one who negligently causes an injury to another may show, either in defense or in mitigation of damages, that the injury was enhanced by unsuccessful medical treatment; the injured person not being negligent :in the selection of physicians or in submitting to such treatment.
As a result of falling or being thrown to the ground while alighting from a street car, the plaintiff received injuries, consisting in part of a straining and rupturing of the muscles and ligaments of The hip, and the fracturing and crushing of the neck and head of The femur or thigh bone. She was given immediate medical treatment at her home. Three physicians were in attendance, and after ••attempting, without success, to keep the hip in place, they determined that an operation was necessary. The day following the accident she was taken to a hospital, and the crushed portion of the Thigh bone and the head of the bone were removed. The resulting wound did not heal. At the time of the trial the plaintiff’s physical ■condition was greatly impaired. Upon the trial the defendant offered to prove that the medical treatment given plaintiff was unskilful; That the operation performed was unnecessary, and was not sane*220tioned by the recognized and approved practice of physicians' and surgeons; that the unnecessary and improper operation greatly aggravated plaintiff’s injury, and caused the plaintiff’s impaired physical condition at the time of the trial. The offer did not include any evidence tending to show negligence on the part of the plaintiff in selecting physicians or in submitting to their treatment. Upon the plaintiff’s objection, this evidence' was excluded.
In Goss v. Goss, 102 Minn. 346, 113 N. W. 690, this court, speaking through Chief Justice Start, stated the rule which obtains, in this state as follows: “Where a person is injured by the wrong or neglect of another, and he is not himself negligent in the selection of a medical attendant, the wrongdoer is liable for all the proximate results of his own act, although the consequences of the injury would have been less serious than they proved to be if the attendant had exercised proper professional skill and care.”
This rule is clearly decisive of the point here raised in the instant, case. Under the facts established in this case, the negligence of the-defendant was the proximate cause of the impaired physical condition of the plaintiff. The finding of the jury determined that the-defendant’s negligence in the operation of its car caused the plaintiff' to fall therefrom. It is conceded that the plaintiff received a severe injury in so falling from the car. Such injury required expert medical treatment. The necessity for the attendance and services of physicians was created by the defendant. The plaintiff, without negligence on her part, obtained the ’ attendance and services of physicians so made necessary. The risks incident to submitting to treatments, and operations Avere thus incurred through the fault of the defendant, not through the fault of the plaintiff. Whether the-physicians skilfully or unskilfully performed the necessary services, the plaintiff not being in fault in any manner, her impaired physical condition at the time of the trial folloAved in unbroken causal sequence the negligence of the defendant in handling the car. The-trial court did not err in excluding the testimony offered.
The record does not disclose prejudicial misconduct on the part of the plaintiff’s counsel during the trial.
Order affirmed.

[Note] Mistreatment by physician as affecting liability of persons causing injury, see note 'in 17 L.R.A. 34.